-Motions referred to the court which rendered the decision of May 14, 1956 (1 A D 2d 1022). Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ. Cross motion of the respondents and the intervenor-respondent to confirm in all respects the report and findings of the Official Referee granted, without costs. Motion of petitioners to confirm in part the report and findings of the Official Referee, and for other relief, denied, without costs. (See Matter of Taub v. Pirnie, post, p. 753.) Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.